Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 19-0416V
UNPUBLISHED
GREGORY BACON, Chief Special Master Corcoran
Petitioner, Filed: July 12, 2022
V.
Special Processing Unit (SPU);
SECRETARY OF HEALTH AND Damages Decision Based on Joint
HUMAN SERVICES, Stipulation After Entitlement
Determined for Petitioner; Influenza
Respondent. (Flu) Vaccine; Guillain-Barre

Syndrome (GBS)

 

 

Curtis R. Webb, Curtis R. Webb, Attorney at Law, Monmouth, OR, for Petitioner.

Naseem Kourosh, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION AWARDING DAMAGES'

On March 19, 2019, Gregory Bacon filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seqg.* (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) after
receiving the influenza vaccine on January 18, 2013. Petition at (§ 1-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

On September 9, 2020, | issued a ruling on entitlement, finding Petitioner entitled
to compensation for his GBS. On July 11, 2022, the parties filed the attached joint

 

1 Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
stipulation,? requesting that | issue a decision awarding compensation in the amount of
$127,500.00. | find the stipulation reasonable and adopt it as my decision awarding
damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award Petitioner a lump
sum payment of $127,500.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a).

The Clerk of Court is directed to enter judgment in accordance with this decision.4
IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Usually, a proffer is filed by Respondent if the parties have reached an informal agreement regarding the
appropriate amount of compensation to be awarded after an entitlement determination. However, in a
minority of cases, the parties may choose to file a joint stipulation instead, representing more of a
compromise regarding the compensation to be awarded.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

GREGORY BACON,
Petitioner,

No. 19-416V (ECF)
v. Chief Special Master Corcoran

SECRETARY OF HEALTH
AND HUMAN SERVICES,

Respondent.

 

 

STIPULATION

The parties hereby stipulate to the following matters:

1. Gregory Bacon, petitioner, filed a petition on for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 et seq. (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the influenza vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”),
42 C.F.R. § 100.3(a).

2. Petitioner received the influenza vaccine on January 18, 2013.

3. The vaccination was administered within the United States.

4. Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) within the time
period set forth in the Table following administration of the influenza vaccine. Petitioner further
alleges that he experienced the residual effects of his GBS for more than six months.

5. There is not a preponderance of the evidence demonstrating that petitioner's GBS and

its residual effects were due to a factor unrelated to his January 18, 2013 flu vaccine.
6. Petitioner represents that there has been no prior award or settlement of a civil action
for damages as a result of his GBS and residual effects.

7. Accordingly, petitioner is entitled to compensation under the terms of the Vaccine
Program for his GBS. Therefore, a decision should be entered awarding the compensation
described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $127,500.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. §300aa- 1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the Chief Special Master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and petitioner’s attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not
primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can
reasonably be expected to be made under any State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for petitioner’s benefit as contemplated by a strict
construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §§
300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 ef seg., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on January 18, 2013, as
alleged by petitioner in a petition for vaccine compensation filed on or about March 19, 2019, in
the United States Court of Federal Claims as petition No. 19-416V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the Chief Special Master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. All rights and obligations of petitioner hereunder shall apply equally to petitioner and
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~ ~~ ~~ ~ ~~ —m ~~ ~~  ™ ™ ™
Respectfully submitted,

~~ A
A AZ

GREGORWBACON

 

ATTORNEY OF RECORD
FOR PETITIONER:

i
Co4| fj
CURTIS R. WEBB ©
P.O. Box 429
Monmouth, OR 97361
Telephone: (541) 231-8971
Email: crwebb@mindspring.com

 

»

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH,

AND HUMAN SERVICES:
George R. Grimes - Diglaly signed by George R,
$14 . Date 3022.06.13 12:44:22 -04'00'

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: ] /8 [xoxn.

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Mo dete ea

HEATHER L. PEARLMAN
Deputy Director

 

- Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

   

Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Telephone: (202) 305-1159

Email: Naseem.kourosh@usdoj.gov